[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit

No. 97-2430

     UNITED STATES,

       Appellee,

           v.

      PAUL DEVITO,

 Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Nathaniel M. Gorton, U.S. District Judge]

        Before

Torruella, Chief Judge,
Coffin, Senior Circuit Judge,
and Stahl, Circuit Judge.

Dana A. Curhan on brief for appellant.
Donald K. Stern, United States Attorney, and Alexandra Leake,
Assistant United States Attorney, on brief for appellee.

May 18, 1998

Per Curiam.  Upon careful review of the briefs and
record, it plainly appears that we do not have jurisdiction to
consider the extent of the downward departure allowed by the
district court, notwithstanding defendant's allegation of disparate
treatment.  See United States v. McAndrews, 12 F.3d 273, 276 (1st
Cir. 1993); United States v. Ruiz, 905 F.2d 499, 508-09 (1st Cir.
1990).  
Defendant raises no other cognizable challenge to his
conviction or sentence, and therefore, we affirm the judgment.  See1st Cir. Loc. R. 27.1.